Citation Nr: 0418624	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  02-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
head injury, with headaches and tinnitus, currently evaluated 
10 percent disabling.  

2.  Entitlement to special monthly compensation based on loss 
of use of both lower extremities.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  A decision in February 1994 denied a rating greater 
than 10 percent for residuals of a head injury and a decision 
in September 2001 denied special monthly compensation based 
on loss of use of both lower extremities.  

This case was previously Remanded by the Board for further 
evidentiary development.  That development having been 
accomplished, the case is before the Board for final 
appellate consideration.  

While the case was in Remand status, service connection was 
initially denied for a back disorder, a psychiatric disorder, 
and hearing loss and the veteran appealed that determination.  
A rating decision in June 2000 granted service connection for 
the veteran's low back disability and assigned a 60 percent 
evaluation for the disability.  By a statement in June 2000, 
the veteran indicated that he was satisfied with the June 
2000 rating decision and withdrew his appeal of those issues.  
In addition, an April 2001 rating decision established the 
veteran's entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

The September 2001 rating decision also denied the veteran's 
claim for special monthly compensation based on the need for 
the aid and attendance of another person or for being 
housebound.  He did not appeal that action.  

In July 2003, the Board issued a decision in this case that 
denied entitlement to the benefits listed above.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In January 2004, pursuant to a 
Joint Motion for Remand to the Board, an Order of the Court 
vacated the Board's July 2003 decision and remanded the case 
for further action as set forth in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion described several deficiencies in the 
Board's July 2003 decision that required further action.  
First, it was noted that the Board had not fully complied 
with the duty to notify and duty to assist provisions as set 
forth by the Veterans Claims Assistance Act of 2000.  In 
particular, it was stated that the Board had failed to notify 
the veteran of the information and evidence necessary to 
substantiate his claims and to identify which portion of any 
such information or evidence was to be provided by him and 
which portion would be provided by VA.  

In addition, the Joint Motion stated that VA had failed to 
assist the veteran by affording him another examination to 
evaluate his service-connected disabilities, which he had 
testified at a personal hearing had worsened since his last 
examination.  The Joint Motion also indicated that VA had 
failed to obtain records from the Social Security 
Administration (SSA), which might furnish evidence relevant 
to the veteran's claims, although he had informed VA in 1991 
that he was receiving SSA disability benefits.  

Finally, the Joint Motion stated that the Board had failed 
properly to consider certain medical reports and to discuss 
relevant evidence that was of already record.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for any service-connected 
disability since March 2003, and the 
approximate dates of any such treatment.  
With any needed signed releases, the RO 
should then request copies of the records 
of all treatment identified by the 
veteran.  All records so obtained should 
be associated with the claims file.  

2.  The RO should ensure that all 
provisions of the VCAA are fully and 
properly complied with.  The VCAA notice 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim.  

3.  The RO should request copies of all 
records developed in conjunction with the 
veteran's claim for SSA disability 
benefits, which was granted in January 
1991.  All records so obtained should be 
associated with the claims file.  

4.  Upon completion of all actions set 
forth above, the RO should schedule the 
veteran for examinations to evaluate the 
service-connected disabilities, a 
lumbosacral spine disability and 
residuals of a head injury, to include 
headaches and tinnitus.  

The claims file must be made available to 
and be reviewed by each examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  Each examiners' reports 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
disabilities.  

Regarding the lumbosacral spine 
disability, consideration should be given 
to any loss due to reduced or excessive 
excursion, or due to decreased strength, 
speed, or endurance, as well as any 
functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiners should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiners' inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  

It is important for the examiners' 
reports to include a description of the 
above factors that pertain to functional 
loss due to the lumbosacral spine and 
right wrist disabilities that develops on 
use.  In addition, the examiners should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected part.  The examiners should 
portray the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  

Finally, the examiners should indicate 
whether any effective function remains 
for either lower extremity, other than 
that which would be equally well served 
by an amputation stump at the site of 
election below the knee with the use of a 
suitable prosthetic appliance.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

5.  Upon completion of all requested 
development, the RO should again consider 
the veteran's claims, reviewing all 
pertinent evidence.  If any action taken 
remains adverse to him, he and his 
attorney should be furnished a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process. This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112)



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




